I115th CONGRESS1st SessionH. R. 848IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2017Mr. Newhouse (for himself, Mr. Abraham, Mr. Bishop of Georgia, Mr. Collins of New York, Mr. Conaway, Mr. Costa, Mr. Cramer, Mr. Cuellar, Mr. Denham, Mr. Gibbs, Mr. King of Iowa, Mr. Long, Mrs. McMorris Rodgers, Mr. O'Halleran, Mr. Peterson, Mr. Rouzer, Mr. Schrader, Mr. Simpson, Ms. Sinema, Ms. Stefanik, Mr. Thompson of Pennsylvania, Mr. Valadao, Mr. Vela, Mrs. Wagner, Mr. Yoho, Mr. Nunes, Mr. Pittenger, Mr. Kind, Mr. David Scott of Georgia, and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Solid Waste Disposal Act to incentivize efficient nutrient management practices and to clarify the citizen suit provisions of such Act, and for other purposes. 
1.Short titleThis Act may be cited as the Farm Regulatory Certainty Act. 2.Findings; purposes (a)FindingsThe Congress finds the following: 
(1)Congress never intended the Solid Waste Disposal Act (commonly known as the Resource Conservation and Recovery Act) to govern animal or crop waste, manure, or fertilizer, or constituents derived from such sources, or the ways in which they are managed, stored, handled, or applied by agricultural operations. (2)The Environmental Protection Agency’s September 1979 regulations promulgated under the Solid Waste Disposal Act accurately reflect Congress’ intent not to regulate manure and crop residues under the Solid Waste Disposal Act. 
(3)Congress has confidence in the ability of the Natural Resources Conservation Service and the Environmental Protection Agency to, when appropriate, implement standards and recommendations for animal feeding operations (including concentrated animal feeding operations and large concentrated animal feeding operations) and other agricultural producers, as to appropriate storage and handling techniques for animal and crop waste, manure, and fertilizer, and the constituents derived from such sources, to reasonably protect water, air, and soil resources, as well as ensure public health. (4)Continued judicial misinterpretation of Congress’ intent for the Solid Waste Disposal Act and the September 1979 rules promulgated under it could pose a very real threat to the vitality of the Nation’s agricultural community, which would lead to serious disruptions in the food supply. 
(b)PurposesThe purposes of this Act are— (1)to clarify the intent of Congress with respect to the purpose and scope of the Solid Waste Disposal Act, specifically that it was not intended to regulate animal or crop waste, manure, or fertilizer, or constituents derived from such sources; and 
(2)to provide legal clarity relating to individuals or entities diligently attempting to comply with State or Federal environmental or resource quality permits, standards, regulations, conditions, requirements, prohibitions, or orders. 3.Definition of solid wasteSection 1004(27) of the Solid Waste Disposal Act (42 U.S.C. 6903(27)) is amended by inserting , or, if originating from or utilized by an agricultural operation, animal or crop waste, manure, or fertilizer or constituents derived from such animal or crop waste, manure, or fertilizer after Atomic Energy Act of 1954, as amended (68 Stat. 923). 
4.Citizen suitsSection 7002(b)(1) of the Solid Waste Disposal Act (42 U.S.C. 6972(b)(1)) is amended— (1)in the matter following subparagraph (A), by striking subtitle C of this Act; or and inserting subtitle C of this Act;; 
(2)in subparagraph (B), by striking order. and inserting order; or; and (3)by adding after subparagraph (B) the following: 
 
(C)in the case of an alleged violation by an agricultural operation— (i)if the Administrator or State is diligently seeking compliance with such permit, standard, regulation, condition, requirement, prohibition, or order in a Federal or State administrative proceeding;  
(ii)if the Administrator or State has, under any other law or regulation— (I)commenced and is diligently prosecuting a civil or criminal action against such agricultural operation in a court of the United States or a State to address the same substance or activity that could otherwise be the subject of an action under subsection (a)(1)(A) of this section; or 
(II)commenced a Federal or State administrative proceeding against such agricultural operation to address the same substance or activity that could otherwise be the subject of an action under subsection (a)(1)(A) of this section; or (iii)if the alleged violation concerns a substance or activity subject to a State plan approved under section 4007 of this Act. . 
